          Case 1:19-mc-00044-BAH Document 1-3 Filed 03/26/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


IN THE MATTER OF THE APPLICATION OF
THE ASSOCIATED PRESS; CABLE NEWS
NETWORK, INC.; THE NEW YORK TIMES
CO.; POLITICO LLC; AND WP CO., LLC, d/b/a                   Case No.
THE WASHINGTON POST FOR ACCESS TO
CERTAIN SEALED WARRANT MATERIALS



                                     [PROPOSED] ORDER

         AND NOW, this ___ day of ___________, 2019, upon consideration of the Motion for

Public Access to Certain Sealed Warrant Materials and the Memorandum of Points and

Authorities in support thereof, it is hereby ORDERED that the motion is GRANTED and the

Clerk of the Court shall unseal the Warrant Materials as further ordered by the Court, and it is

further ORDERED that the Clerk of the Court shall unseal all portions of the Warrant Materials

no later than three months after the date of this Order in the absence of a further Order of this

Court.




                                                              _________________________
                                                              United States District Judge
